Title: To James Madison from Edmund Pendleton, 11 August 1783
From: Pendleton, Edmund
To: Madison, James


Dear Sir
Virga. Augt. 11th. 1783.
Yr. favr. of the 29th. past has raised my expectation of receiving by yr. next a confirmation of the Arrival of the definitive treaty, & I hope in consequence, a more prompt evacuation of New York, than Carlton has hitherto shewn a disposition for. I wish them gone if it was only to preserve our people from Mercant[i]le impositions, founded on doubts that the War is not over. Nay it was only yesterday Reported, that Hostilities had commenced afresh at N. Y. By some of these Artifices the purchase of tobacco is Stagnant, & some say the price is fallen, tho’ I believe on the eve of rising.
I confess I never was sanguine in my expectations of Wms.burg’s becoming the Seat of Congress, notwithstanding the advantages wch. presented themselves to my view, upon a Supposition that a Water Carriage would become the common Passage of the Members & others to and from it in time of peace; to which I can add that Salubriety of Air may be there Assuredly depended upon, from long experience, as well as the nature of the Situation, wch. is a high ridge with a drain on each side to James & York Rivers—the Southern Scite of the State, & this City being near the most Southern corner of it, were objections, whose weight were not likely to be lessened by the present Bias to locality. Yr. Observation that the only chance of Success to either Virga. or Maryland, must be derived from their Union in some one place on Potowmack, I doubt not will be verified by the event, whatever part they take. You know I am not over Anxious on the Occasion, since the junction of Riches & vice, which are Attendant on that great Session, puzles the will in determin[in]g whether ’tis desireable or not, however singular I may be in the Sentiment.
I wish it was in my power, as I have always inclination to comply with yr. request in sketching out some bounds of the Jurisdiction wch. Congress should require, & the State grant where they sit: But having spent some hours in contemplation on the Subject since I first heard it mentioned, tho’ I was not so Sagacious, (like our Fairfax Instructor) as to discover Lust of Power in the request, I have not been able to investigate in my own mind, it’s nature or purposed Use, without which, a proper limitation & extent of it, cannot be accurately defined. As to the power of Congress on the occasion, I do not see any difficulty: they can’t assume the Jurisdiction as of their own authority, which they admit by asking it of the State; but being granted them, I see nothing in reason or the fœdral Articles which should restrain them in the exercise of a Power derived from the Sovereignty of that State, to which it is altogether confined, and as far as I can at present descern, the others are wholly unconcerned about it.
It is not new to me, who have been formerly worn out of all Patience by it, that there will be variety of Opinions, and those pertinaciously attended to, on every the most simple questions, some of wch. I have seen agitated for a week, after the Subject was thought to be fully understood & the President had even risen to put the question. A plain man would think that a few days might serve to take a view of the United States as they are at present, and their probable extent—& on considering those and the centricity & other advantages & disadvantages of the places (& attendant offers) proposed, to determine between them, especially as the choice, though permanency should enter into it, will not be as unalterable as the laws of the Medes & Persians; if it was, a Speculative genius might propose the falls of the Ohio, or the junction of that River with the Missippi., which an imagination not over heated, might point out as the probable future Seat of the Empire. But whither am I got to, ’tis time to check these wild Sallies, & to say, that the longer you stay at Congress, provided no private Injury occurs, the more agreable to me, & I beleive to the State in General, & to repeat that I am wth. unalterable regard Dr. sr. Yr. Affe. & Obt. Servt.
Edmd. Pendleton
 